DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on August 15, 2022 has been received and considered. By this amendment,  claims 20, 27, and 34 are cancelled and claims 18, 19, 21-26, 28-33, 35, and 36 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/28/2022 has/have been acknowledged and is/are being considered by the Examiner.
Allowable Subject Matter
Claims 18, 19, 21-26, 28-33, 35, and 36 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  It is the opinion of the Examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “recording the axial orientation and positioning of the first handle as a first set point, wherein the first motor is operably coupled to the first handle and automatically moves the first handle back to the first set point when the first handle is shifted away from the first set point; recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle and automatically moves the second handle back to the second set point when the second handle is shifted away from the second set point; repositioning the first handle to create a minimum separation between the first handle and the first set point; repositioning the second handle to create a minimum separation between the second handle and the second set point; and performing a camera function while the first handle maintains the minimum separation from the first set point and the second handle maintains the minimum separation from the second set point” in combination with the rest of the claimed limitations set forth in claim 18, “recording the axial orientation and positioning of the first handle as a first set point, wherein the first motor is operably coupled to the first handle; tethering the first handle to the first set point, such that the first handle will automatically return to the first set point after being displaced from the first set point; recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle; tethering the second handle to the second set point, such that the second handle will automatically return to the second set point after being displaced from the second set point; repositioning the first handle to create a minimum separation between the first handle and the first set point; repositioning the second handle to create a minimum separation between the second handle and the second set point; and performing a camera function while the first handle maintains the minimum separation from the first set point and the second handle maintains the minimum separation from the second set point” in combination with the rest of the claimed limitations set forth in claim 25, or “recording the axial orientation and positioning of the second handle as a second set point, wherein the second motor is operably coupled to the second handle and automatically moves the second handle back to the second set point when the second handle is shifted away from the second set point; defining a first dead zone around the first set point, such that no camera function can be performed while the first handle remains within the first dead zone; defining a second dead zone around the second set point, such that no camera function can be performed while the second handle remains within the second dead zone; and performing a camera function when both the first handle is moved past the first dead zone and the second handle is moved past the second dead zone” in combination with the rest of the claimed limitations set forth in claim 32.
The closest prior art Diolaiti (U.S. 2009/0326322) discloses methods for controlling a camera 211 comprising activating a selector switch to transition from a robotic control mode to a camera control mode (see paragraph [0052], “respectively in camera position modes ‘C2’ and ‘C1’, the left and right input device 108, 109 may be associated with the camera 211”), setting first 1102 and second 1112 set points for respective first and set handles (see Figure 11), and performing a camera function based on the position of the handles relative to a set point (movement of the camera occurs when the first and second handles are moved as a “virtual handlebar” with a set point 1120 midway between the first and second handles, see Figure 11 and paragraph [0076]). However, Diolaiti fails to disclose that the first and second motors automatically move the respective first and second handles back to their set points when the handles are shifted away and performing the camera function when both of the first and second handles are moved away from their set points.
The prior art neither alone nor in combination anticipates nor renders obvious the claimed invention, and no motivation is found to modify the prior art to obtain the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792